ACCEPTED
                                                                                                  01-15-00220-CR
                                                                                       FIRST COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                                                            10/9/2015 11:32:15 AM
                                                                                            CHRISTOPHER PRINE
                                                                                                           CLERK


                 NO. 01-15-00220-CR, 01-15-00221-CR, 01-lS-00222-CR

GARY JAMES COX,                                IN THE COURT OF APPEALS
                                                                  FILED IN
        APPELLANT                                                 1st COURT OF APPEALS
                                                                      HOUSTON, TEXAS
                                                                  10/9/2015 11:32:15 AM
V.                                             FIRST         SUPREME        JUDICIAL
                                                                  CHRISTOPHER     A. PRINE
                                               DISTRICT                    Clerk


THE STATE OF TEXAS,
             APPELLEE                          HOUSTON, TEXAS


                     MOTION FOR EXTENSION OF TIME TO
                       FII.E STATE'S RESPONSE BRIEF

TO THE HONORABLE COURT OF APPEALS:

        Now comes Jack Roady, Criminal District Attorney of Galveston County, Texas,

pursuant to Rule 10.5(b), Texas Rules of Appellate Procedure, and moves for an

extension of time in which to file the State's Brief and would respectfully show the

Court of Appeals as follows:

1. The appellant was convicted of AGGRAVATED SEXUAL ASSAULT OF A
     CHILD WITH ENHANCEIvIENT, SEX OFFENDERS DUTY TO REGISTER
     LIFE/ANNUALLY, ATI'EMPT TO COMMIT SEXUAL PERFORMANCE
     OF A CHILD WITH ENHANCEMENT, and was sentenced on 2/4/2015. The
     trial case was styled as State of Texas v. Gary James Cox, in the 122nd Judicial District
     Court of Galveston County, Texas, Cause No. 13-CR-0183, 13-CR-0184, 14-CR-
     3651. Appellant filed timely Notice of Appeal. The Appellant'S brief was filed with
     this Court on 8/7/2015.

2. The present due date for filing the State's brief is 10/9/2015.

3. This is the State's second motion for extension of time to file its brief.

4. The State requests an extension to file its brief on or before 12/9/2015.
                                 I
                                               1
5. The State requests this extension not for delay but because during the last sixty
   days, the undersigned attorney for the State:

          • Completed a State's response brief on Writ of Mandamus in III Re
            Alltonio Sepeda, 14-15-00288-CV, on 8/13/2015; and State's
            proposed Findings of Facts and Conclusions of Law regarding the
            same line of cases on 9/22/2015.

          •   Attended a IDCAA Legislative update on 8/20/2015.

          • Completed a State's response brief in Ralph Garcia v. State, 01-14-
            00954-CRon 9/11/2015.

          •   Completed an Ander's Response in Allthof!y Bradford v. State, 14-15-
              00201-CR& 14-15-00202-CR, on 9/21/2015.

          • Responded to Appellallt/ Deftlldallt's Motioll for the COllrt to Declare
            Applicallt is a Victim of Idmtity Theft alld Applicallt Reqllestif'!,
            Declaration that Application is a Victim of Idtfltity Theft in Cause No.
            MD-322640; No. 14-13-00763-CR Vil/tefit Zahorik v. State in
            County Court of Law No. 2, Galveston County; and argued at the
            hearing on September 29, 2015.

          • Filed answers, responses, agreed orders, and appeared in court for
            hearings or docket on approximately 60 expunctions and
            nondisclosures, and misidentification expunctions.

          • Completed a post-conviction writ answer on a capital life writ, case
            numbers: 98-CR-0358-83-3, 98-CR-0359-83-3, 98-CR-0360-83-3,
            98-CR-0361-83-3, 98-CR-0362-83-3 (Keith St Allbill); researched
            issues for supplement answer; and will file supplemental answer
            today.

6. The State must also complete its response brief to Robert Rol/ills v. State, 01-14-
   00768-CR, due on October 26, 2015.




                                              2
        WHEREFORE. PREMISES CONSIDERED, the State respectfully requests
that this Court of Appeals extend the time to file the State's brief until December 9,
2015.


                                   Respectfully submitted,
                                   JACK 0        Y
                                   CruN     , ~ISTRICT ATTORNEY
                                               , N COUNTY, TE.."'{AS
                                            JI
                                                 INDBLADE
                                   Ascsistam Criminal District Attorney
                                   600 59 th Street, Suite 1001
                                   Galveston County, Texas 77551
                                   Tel.(409)766-2355, fax (409)766-2290
                                   State Bar Number: 24062850
                                   allison.lindblade@co.g.alveston.t:x.us


                        CERTIFICATE OF COMPLIANCE

        The undersigned Attorney for the State certifies this brief is computer generated,

and consists of 416 words.




                                                     LINDBLADE
                                          Assistant Criminal District Attorney
                                          Galveston County, Texas




                                             3
                         CERTIFICATE OF SERVICE

      The undersigned attorney for the State certifies that a copy of the above motion

was emailed/eFiledtoJoeiBennett.AttomeyforAppellant.at

joel@searsandbennett.com on October 9, 2015.



                                                 is      riminal District Attorney
                                                   eston County, Texas




                                          4
                                    AFFIDAVIT

THE STATE OF TEXAS


COUNTY OF GALVESTON


      Before me, the undersigned authority, on October 9, 2015, appeared Allison

Lindblade, who by me duly sworn did depose and state on oath the following:

             "I, Allison Lindblade, Attorney for the State of Texas, have read

      the Motion for Extension of Time to File the State's Brief, and swear that

      the information contained therein is true and correct."
                                           '\




                                           ,llll.nu:al District Attorney
                                 Galveston County, Texas



      SWORN TO AND SUBSCRIBED before me on October 9, 2015.



                                 ~G~
                                 NOTARY PUBLIC in and for
                                 the State of Texas




                                           5